DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by QIUMING (WO 2016119225 A1).
Regarding claim 1, QIUMING discloses an atomizer comprising: an atomizing body (6), having a proximal end at 1, a distal end opposite at 63 to the proximal end, a longitudinal axis between the proximal end and the distal end, and a transverse axis that is perpendicular to the longitudinal axis; an aerosol outlet  (see abstract) adjacent to the proximal end of the atomizing body, an air inlet being bored (7) at a lateral surface of the atomizing body, a gas pathway within the atomizing body  and adjacent to the proximal end of the atomizing body, the gas pathway intercommunicating with the air inlet (4) and the aerosol outlet; a reservoir within the atomizing body and adjacent to the distal end of the atomizing body, the reservoir (21) configured to store tobacco liquid; a heater (5) configured for heating the tobacco liquid to generate an aerosol, the heater being disposed inside the gas pathway; a liquid conductor (21) extending towards the proximal end of the atomizing body to contact the heater in the gas pathway and 
	Regarding claim 2, QIUMING discloses: the heater comprises a hollow aerosol pathway formed therein to intercommunicate with the gas pathway y; and the liquid conductor comprises a main portion and an extending portion, the main portion surrounding a periphery of the heater (5), the extending portion extending to the reservoir (21) and configured for absorbing tobacco liquid to the main portion such that the main portion is capable of supplying tobacco liquid to the heater (5).
	Regarding claim 3, QIUMING discloses the atomizing body comprises: a shell having a receiving chamber (21) formed therein, an air inlet and an aerosol outlet being formed on the shell; a base, received in the receiving chamber and sealed up with the shell; a fixing component, received in the receiving chamber (21) and the gas pathway being disposed inside the fixing component; and the shell, the base and the fixing component defining the reservoir.
Regarding claim 4, QIUMING discloses the gas pathway comprises: a gas-inlet pathway (4) and a gas-outlet pathway; the gas-inlet pathway intercommunicates with the air inlet, the gas-outlet pathway intercommunicates with the aerosol outlet.
Regarding claim 20, QIUMING disclose an electronic cigarette comprising: an atomizer  comprising: an atomizing body (6), having a proximal end, a distal end opposite to the proximal end, a longitudinal axis between the proximal end and the distal end, and a transverse axis that is perpendicular to the longitudinal axis;

a liquid conductor, extending towards the proximal end of the atomizing body to contact the heater in the gas pathway and extending towards the distal end of the atomizing body to absorb tobacco liquid from the reservoir (21), such that the liquid conductor is capable of supplying tobacco liquid to the heater; and wherein the electronic cigarette further comprises a power supply module coupled with the atomizer and configured for supplying power to the atomizer (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIUMING (WO 2016119225 A1).

                                                 Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.        Claims 5-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                   04/10/2021